 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   MARIA VALERIA HARRISON,                   )
                                               )
10                                Plaintiff,   )
                                               )
11            v.                               )   Case No. C18-903 RSM
                                               )
12   METROPOLITAN LIFE INSURANCE               )   STIPULATION AND ORDER OF
     COMPANY, INC.; BANK OF AMERICA            )   DISMISSAL
13   SHORT-TERM DISABILITY PLAN; and           )
     BANK OF AMERICA CORPORATION               )
14   CORPORATE BENEFITS COMMITTEE,             )
                                               )
15                              Defendants.    )
                                               )
16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL: 2:18-CV-                      LANE POWELL PC
                                                                1420 FIFTH AVENUE, SUITE 4200
     00903-RSM - 1                                                       P.O. BOX 91302
                                                                   SEATTLE, WA 98111-9402
                                                                 206.223.7000 FAX: 206.223.7107
     105460.0092/7594095.1
 1            The parties in the above-captioned action hereby notify the Court that this matter has been

 2   settled. Pursuant to Federal Rule 41(a)(1)(A)(ii), the parties stipulate and respectfully ask the

 3   Court to dismiss this action, including all claims, counterclaims, and motions or orders for

 4   attorney’s fees, with prejudice and without an award of fees or costs to any party.

 5
              DATED: April 11, 2019
 6

 7                                                  LANE POWELL PC
 8

 9                                                  By /s/ D. Michael Reilly
                                                        D. Michael Reilly, WSBA No. 14674
10                                                      Per D. Jansen, WSBA No. 49966
                                                        1420 Fifth Avenue, Suite 4200
11                                                      P.O. Box 91302
                                                        Seattle, WA 98111-9402
12                                                      Telephone: 206.223.7000
                                                        Facsimile: 206.223.7107
13                                                      Email: reillym@lanepowell.com
                                                    Attorneys for Defendants Metropolitan Life
14                                                  Insurance Company, Inc., Bank of America Short
                                                    Term Disability Plan, and Bank of America
15                                                  Corporation Corporate Benefits Committee
16

17                                                  PIVOTAL LAW GROUP, PLLC
18

19                                                  By /s/ McKean J. Evans
                                                        Christopher L. Thayer, WSBA No. 23609
20                                                      McKean J. Evans, WSBA No. 52750
                                                        IBM Building, Suite 1217
21                                                      1200 5th Avenue, Seattle, WA 98101
                                                        Telephone: 206-340-2008
22                                                      Facsimile: 206-340-1962
                                                        Email: cthayer@pivotallawgroup.com
23                                                              mevans@pivotallawgroup.com
                                                    Attorneys for Plaintiff Maria Valeria Harrison
24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL: 2:18-CV-                                   LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     00903-RSM - 2                                                                    P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     105460.0092/7594095.1
 1                           ORDER OF DISMISSAL WITH PREJUDICE
 2
              This matter comes before the Court on the parties’ stipulated motion for dismissal of all
 3
     claims. Pursuant to Federal Rule 41(a)(1)(A)(ii), the Court hereby GRANTS the stipulated
 4
     motion for dismissal of all claims and ORDERS that all claims in this lawsuit are DISMISSED
 5
     with prejudice and without an award of fees or costs to any party.
 6

 7
              IT IS SO ORDERED this 25th day of April 2019.
 8

 9

10
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14
     Presented by:
15
     LANE POWELL PC
16

17
     By s/D. Michael Reilly
18   D. Michael Reilly, WSBA No. 14674
     Per D. Jansen, WSBA No. 49966
19   1420 Fifth Avenue, Suite 4200
     P.O. Box 91302
20   Seattle, WA 98111-9402
     Telephone: 206.223.7000
21   Facsimile: 206.223.7107
     Email: reillym@lanepowell.com
22   Attorneys for Defendants

23

24

25

26

27
     STIPULATION AND ORDER OF DISMISSAL: 2:18-CV-                                 LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     00903-RSM - 3                                                                  P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     105460.0092/7594095.1
